Per Curiam.
The appellant contends that the evidence was insufficient to convict of robbery and that the court erred in admitting a statement given by him to the police. We find no merit in either contention. The appellant was positively identified by the victim in a line-up and at the trial. He was arrested near the scene of the crime on a description given by the victim. The statement was not a confession, although it contained an admission that the accused was in the company of the other participants immediately prior to’ the yoking. In any event the claim that it was produced by a beating is denied by all the officers, and there was evidence to support the finding of the trial judge that the statement was voluntary. Cf. Bean v. State, 234 Md. 432.
Judgment affirmed.